My decision is, that the vote and proceedings of the district at their meeting held May 7, 1859, are void.
At the annual meeting, the district could elect one trustee or three trustees, as they might decide. They decided to elect and did elect but one, — Mr. Richardson. There was thus an election at the annual meeting, and the trusteeship of the district was full, according to authorized decision of the district. There was, therefore, no election of trustee to be made at any subsequent meeting.
As no vacancy in the office has occurred from any of the causes named in ch. 61, sect. 5, of the Revised Statutes, there was none for the district to fill, at their adjourned meeting of May 7, 1859. Mr. Richardson is, therefore, the sole trustee of School District No. 2, of the town of Cranston, for the year ensuing his election.
 *Page 1